DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the line pins must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the outer web differentiates from one of the two wall faces.  Appropriate correction is required.
Claims 3, 5-10 rejected under 35 USC 112 as being dependent on a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Zagray, U.S. Patent 3,534,518.
Regarding claim 1, Reagan discloses a brick comprising: A block that is substantially rectangular having four sides (see Fig. 6), the four sides of the block including two wall faces that are faces of the block that are visible when a wall is constructed (longer sides), a first end face (end face), a second end face (second end face), and a top face and a bottom face that have openings (see Fig. 6, generally); the top face and the bottom face each having a substantially even surface; a plurality of chambers (2-3, 48-51) within the block that are bounded by an outer web (outer face) and separated by an inner web (52) the plurality of chambers including at least two narrow chambers (48-51) and two large chambers (2, 3), each of the two narrow chambers located on one side of the block and bound on one side by one of the two wall faces (see Fig. 6), and the at least two large chambers located on a side of the block opposite from the narrow chambers and bound by one of the two wall faces (Fig. 6), but does not disclose the end faces having male and female connectors; wherein the male connector is contiguous with the female connector on each end face, the male connector adapted to mate with the female connector of an adjacent block, and the female connector adapted to mate with the male connector of the adjacent block.  Zagray teaches male and female connectors on each end face, the male and female connectors on each end contiguous with each other and adapted to mate with the connectors of adjacent blocks (see Fig. 18, for example).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the male and female connectors to secure adjacent blocks to that a resulting wall would have s more secure attachment means, and because it is known in the art to include male and female connectors for the this very reason.
Regarding claim 3, Reagan discloses a brick wherein each of the at least two narrow chambers (48-51) and at least two large chambers (2, 3) are substantially rectangular.  
Regarding claim 5, Reagan discloses a brick further comprising a notch in an upper corner of each end face for receiving a line pin.  The phrase “for receiving a line pin” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Reagan discloses a brick wherein the plurality of chambers includes two chambers, each of the two chambers being substantially rectangular (2, 3).  
Regarding claim 8, Reagan discloses a brick further comprising a notch (9) in an upper corner of each end face for receiving a line pin.  The phrase “for receiving a line pin” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Reagan discloses a brick wherein the top face and bottom face are parallel to one another and a height of the block between the top face and bottom face configured to be a precise predetermined height (see Fig. 6, generally).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Zagray, U.S. Patent 3,534,518 and Tefft, U.S. Patent 2,198,399.
Regarding claim 9, Reagan discloses a brick but does not disclose it as further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches chamber notches (22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include chamber notches for more surface area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633